                                                      U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                       July 26, 2019

BY ECF

The Honorable Richard J. Sullivan
United States Circuit Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007

          Re:    United States v. Jawad Amir Musa, 90-cr-863-8 (RJS)
                 Jawad Amir Musa v. United States, 97-cv-2833 (RJS)

Dear Judge Sullivan:

               The Government respectfully submits this letter in response to (1) the Court’s order
dated July 17, 2019, instructing the Government to set forth its position with respect to Mr.
Gleeson’s request to withdraw as defense counsel (Doc. No. 320),1 and (2) defense counsel’s letter
dated July 18, 2019, requesting the Court order that the defendant be brought to this District to
address the Court in person (Doc. No. 321).

                The Government is aware of no information that might suggest that Mr. Gleeson’s
withdrawal would be affirmatively appropriate, such as information suggesting Mr. Gleeson might
be a potential witness on the subject of the purported letter from then-Captain Eric Earwin of the
Bureau of Prisons. Nor does there appear to be any particular reason to require Mr. Gleeson to
remain in the case, given the defendant has no Sixth Amendment right to counsel in these
proceedings, the defendant’s motion for compassionate release has been briefed, and there are no
further proceedings scheduled at this time. Ultimately, however, because the Government has only
incomplete information about the basis for Mr. Gleeson’s request, which is before the Court in part
ex parte and under seal, the Government takes no position on Mr. Gleeson’s motion to withdraw
and defers to the Court in this matter.

               The Government opposes defense counsel’s request to have the defendant address
the Court in person. The defense has not identified information that the defendant can provide
only in person, nor otherwise explained why “it would be extremely useful for the Court to hear
directly from Musa himself.” (Doc. No. 321). Although the defense also suggests the defendant’s
presence “may well be necessary to the resolution of the pending § 3582 motion,” the suggestion
is premature; the Court has not ordered an evidentiary hearing, and the Government respectfully
submits no hearing is necessary for the reasons stated in its brief. (See Doc. No. 311 at 18–20).

1
    All document numbers in this letter refer to the criminal docket, No. 90-cr-863-8 (RJS).
 July 26, 2019
 Page 2

But should the Court determine that the defendant’s appearance would assist the Court in
evaluating the pending motions or otherwise resolving the disputes between the parties, the
Government has no other objection and would defer to the Court on this question.


                                                 Respectfully submitted,

                                                 GEOFFREY S. BERMAN
                                                 United States Attorney for the
                                                 Southern District of New York


                                             by: /s/ Alexander Li
                                                Alexander Li
                                                Danielle Sassoon
                                                Assistant United States Attorneys
                                                (212) 637-2265/-1115

cc:    John Gleeson, Esq. (by ECF)
